                                          Case 5:20-cv-08570-LHK Document 85 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     MAXIMILIAN KLEIN, et al.                        Case No. 20-CV-08570-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                       ORDER GRANTING MOTIONS TO
                                                                                         RELATE
                                  14             v.
                                                                                         Re: Dkt. Nos. 79, 81
                                  15     FACEBOOK, INC.,
                                  16                   Defendant.

                                  17
                                              The Court GRANTS: (1) Facebook’s motion to relate Rosenman v. Facebook, Inc., No.
                                  18

                                  19   21-CV-02108-LB (N.D. Cal. filed Mar. 25, 2021), to the above captioned case, ECF No. 79; and

                                  20   (2) Facebook’s motion to relate Ryan v. Facebook, Inc., No. 21-CV-02017-SVK (N.D. Cal. filed

                                  21   Mar. 23, 2021) to the above captioned case, ECF No. 81. The Court consolidates Rosenman v.
                                  22
                                       Facebook and Ryan v. Facebook with the above captioned case.
                                  23
                                       IT IS SO ORDERED.
                                  24

                                  25   Dated: April 9, 2021

                                  26                                                ______________________________________
                                                                                    LUCY H. KOH
                                  27                                                United States District Judge
                                  28                                                 1
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTIONS TO RELATE
